Citation Nr: 0007355	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  94-31 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for anxiety 
neurosis, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased evaluation for neuritis of 
the left elbow, residual of a shell fragment wound with 
retained foreign body, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.  This appeal arises from a May 1993 rating 
decision of the Philadelphia, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO), which confirmed 
and continued a 30 percent evaluation for anxiety neurosis 
and a 10 percent evaluation for neuritis of the left elbow.  


FINDINGS OF FACT

1.  The veteran's anxiety neurosis is productive of 
considerable and no greater social and industrial impairment, 
according to regulations in effect prior to November 7, 1996 
and subsequent thereto.

2.  The veteran has not routinely displayed symptoms such as: 
obsessional rituals which interfere with routine activities; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances; and an inability to 
establish and maintain effective relationships; nor is severe 
impairment in social and industrial relationships shown.  

3.  Neuritis of the left elbow is productive of no more than 
mild incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation and no more for 
anxiety neurosis have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7,  4.129, 4.130, 4.132  
Diagnostic Code 9400 (before and after November 1996).   

2.  The criteria for a rating in excess of 10 percent for 
neuritis of the left elbow have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
Diagnostic Code 8616 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

The veteran served on active duty from October 1942 
October 1945.  He sustained shrapnel wounds in the region of 
the left elbow in October 1944.  By rating decision of 
December 1945, service connection was granted for neuritis, 
residuals of wound of the left elbow.  A 30 percent 
evaluation was assigned.  

By rating decision of February 1947, the veteran's service 
connection evaluations were amended on receipt of clinicals 
received by the RO.  The rating for neuritis, residuals of 
wound of the left elbow, remained the same.  Service 
connection was granted for psychoneurosis, anxiety state.  A 
noncompensable evaluation was assigned, effective from 
October 1945.

By rating decision of December 1949, the RO noted that a 
November 1949 VA examination showed the veteran's neuritis of 
the left elbow had improved with no limitation of motion in 
the joint and no findings of atrophy involvement of the ulnar 
nerve, wholly sensory.  It was determined that a reduction to 
10 percent from 30 percent should be made.  The veteran was 
notified by letter of the same month of the RO's intention to 
reduce his rating for his left elbow from 30 percent to 
10 percent.  His noncompensable evaluation for anxiety 
neurosis was confirmed and continued.  He was given a period 
of 60 days to submit any evidence to show why the reduction 
should not be made.  No evidence was received by the RO in 
60 days and the reduction took place.  

By rating decision of August 1983, the veteran's rating for 
neuritis of the left elbow was confirmed and continued.  The 
evaluation for his anxiety neurosis was increased from 
noncompensable to 10 percent, effective February 1983.  By 
rating decision of January 1989, the RO implemented a 
January 1989 Board of Veterans' Appeals (Board) decision 
increasing the veteran's evaluation for anxiety neurosis from 
10 percent to 30 percent, effective March 1987.  The 
10 percent evaluation for neuritis of the left elbow was 
confirmed and continued.  These evaluations remain in effect 
to this date.  

In February 1993, a January 1993 medical statement from 
Charles J. Aquilina, MD, was received by VA in support of the 
veteran's claim.  He related that the veteran had been under 
his medical management for 10 years.  He related that the 
veteran had multiple medical problems to include anxiety 
neurosis (combat related).  He stated that the veteran had 
progressive worsening and deterioration of his mental status.  
It was Dr. Aquilina's opinion that the veteran required 
increasing psychological encouragement; he had become more 
withdrawn and less sociable and that as his anxiety neurosis 
progressed, for all practical purposes, it interfered with 
his normal everyday activities.  

In April 1993, the veteran underwent a VA neurology 
examination.  It was noted that there was a one-inch scar on 
the medial side of the veteran's left elbow.  It was noted 
that apparently there was ulnar nerve damage, and he had a 
decreased pain and light touch sensation on the medical 
aspect from the elbow to the mid forearm.  The veteran 
complained that grip strength had been decreasing for years.  
At the time of the examination, his strength was about 4/5.  
There appeared to be no other abnormal findings.  There was 
full range of motion of the remainder of the peripheral 
joints.  Wrist function was normal and the veteran was able 
to button buttons and pick coins off the desk.  The diagnosis 
was ulnar nerve neuropathy secondary to shrapnel wound.  

Also in April 1993, the veteran underwent a VA psychiatric 
examination.  The veteran complained of tiredness and 
interrupted sleep.  He stated that he was plagued with 
nightmares and flashbacks.  He also observed that lately he 
was unable to socialize.  He did not even want to go out with 
his daughter.  He was depressed most of the time and somewhat 
pessimistic.  Mental status examination revealed the veteran 
had a somewhat sad facial expression.  His memory was 
slightly impaired for recent and past events.  He had 
nightmares, flashbacks, few friends and wanted to be by 
himself.  He used to fish, but gave up that activity.  He 
tried to read books, but became nervous and started to pace.  
He was coherent, relevant and oriented.  His intelligence was 
normal and his mood was slightly depressed.  His affect was 
somewhat shallow.  The examiner stated that it was his 
opinion that the veteran needed more medication.  He noted 
that the veteran was seen by a psychologist once a month.  He 
spoke with the veteran's psychologist who claimed the veteran 
was "very nervous and anxious."  The veteran had some 
insight into his condition and his judgment was fair.  He was 
not homicidal or suicidal at the time of the examination.  
The diagnosis was generalized anxiety disorder with post-
traumatic stress disorder (PTSD) features.  The Global 
Assessment of Functioning (GAF) Scale score was 70/60.  His 
social and industrial impairment was described by the 
examiner as moderately severe.  

The veteran provided personal hearing testimony before a 
hearing officer at the RO in September 1994.  He related that 
he was in receipt of Social Security Administration 
disability benefits (he submitted an award letter) because he 
had no more physical or mental control as a machinist.  He 
stated that he was "screwing up" parts, his left arm was 
getting weak and he could no longer control his thinking.  He 
stated that he was under a lot of pressure at work.  He 
stated that he had not received treatment for his left elbow 
for a while but was scheduled to be seen for his elbow in 
October 1994.  He testified that he had no feeling under the 
arm, no grip in his left hand and he had lost all of the 
power in his left hand.  He stated that in the morning, his 
left arm was completely numb and he was unable to lift 
anything.  He indicated that he was not on any medication for 
treatment of his left elbow.  As for his psychiatric 
disability, he testified that he would go to the mall with 
his brother for coffee twice a week; see a lady friend at the 
mall just to say "hi", every three weeks, and see his 
daughter once a week.  He stated that this was substantially 
different than before as he was previously in a Polka Club, 
and this was something he no longer did.  

VA outpatient treatment records from December 1994 to 
December 1995 for the veteran's left hand and elbow were 
associated with claims folder.  These records showed that the 
veteran underwent nerve conduction studies and an EMG after 
complaints of left hand weakness and pain.  The impression of 
the EMG was that there was evidence of bilateral carpal 
tunnel syndrome superimposed on a peripheral neuropathy.  He 
also was seen every six months in the orthopedic clinic for 
evaluation of Duputyren's disease of the left extremity.  The 
examiner stated that there was no need for surgery and it was 
recommended that he continue to treat the disease with 
passive stretching.  

The veteran underwent a VA neurology examination in 
August 1995.  He complained of numbness of the hands, more in 
the ulnar aspect.  Physical examination showed that the 
veteran was alert and oriented.  There was power equal on 
both sides, except that hand grasp may have been slightly 
weaker on the left side, but the examiner did not see 
Froment's sign.  There was no focal muscle atrophy.  Muscle 
strength reflex was symmetrical but hypoactive.  Percussion 
of the median nerve at the wrist showed no definite evidence 
of Tinel sign.  The thenar side on the right side appeared 
relatively flabby.  The diagnostic impression was that the 
veteran had clinical as well as electrophysiological evidence 
of diffuse peripheral neuropathy which could be diabetic in 
origin.  His previous EMG study showed superimposed carpal 
tunnel syndrome.  The examiner stated that he had reviewed 
the nerve conduction study and the segment close to the elbow 
on the left side of the left ulnar nerve was relatively slow 
as compared to that of the segment below.  The examiner 
related that the veteran probably had superimposed ulnar 
nerve neuropathy at the level of the elbow on the left side.  

Also in August 1995, the veteran underwent a VA psychiatric 
examination.  He related that he continued to have a 
significant degree of insomnia and difficulty sleeping with 
interrupted sleep, two to three times a week.  He stated that 
his sleep was interrupted by flashbacks and vivid dreams.  
Since his last examination, he related that he noticed that 
he was becoming less sociable.  He previously went to the 
mall three times a week and now rarely went more than once a 
month.  He also related that he used to go dancing regularly 
with a lady friend but he rarely went anymore.  His 
medication had been increased.  He had minimal contact with 
his children.  He also related that when he got anxious, he 
had a more difficult time concentrating.  He experienced more 
difficulty with noises and loud sounds.  He complained of 
depression, feeling low and preoccupation with financial 
matters.  Mental status examination revealed the veteran to 
be alert and oriented. His memory was fair to good.  His mood 
was anxious and depressed.  Affect was appropriate to his 
mood.  There were no delusions or hallucinations.  He had no 
homicidal ideation but expressed intermittent thoughts of 
harming himself without specific plan.  There did not appear 
to be any evidence of psychosis.  His insight and judgment 
appeared to be fair.  The diagnosis was generalized anxiety 
disorder with depressive features.  His GAF was somewhere in 
the vicinity of 60, 58, 55.  According to the examiner, it 
appeared that the veteran's social impairment was getting 
worse from his last VA compensation examination.  

The veteran underwent a VA orthopedic examination in 
September 1996.  He complained of left hand pain with some 
numbness.  He also complained of some numbness involving the 
right hand.  He was also concerned because of some lumps in 
the palm of his left hand that sometimes became tender.  He 
noted that his grip strength was a little less than it had 
been in the past and he dropped things involving the left 
hand.  Physical examination revealed that testing of all 
dermatomes of the upper extremities, left and right, was 
equal and normal.  He had a little Tinel's over the median 
nerve on the right side and over the ulnar nerve on the right 
side.  There was no Tinel's over the left median or ulnar 
nerve.  He had a full range of motion.  There was Dupuytren's 
disease on the fourth flexor tendon area, but there was no 
contracture or MCP or PIP levels.  At the time of the 
examination, he had full supination and pronation.  The 
examiner recommended that the veteran needed to use a soft 
sponge or gripper to work on his strength.  

In September 1997, the veteran underwent a VA orthopedic 
examination.  The veteran complained that his left extremity 
disability has worsened with weakness in the arm and numbness 
in the left hand.  Examination of the left arm showed a well-
healed, irregular scar on the inner side of the left elbow 
measuring 1 inch in length.  There were no other scars on the 
left arm.  Range of motion of the left arm was normal as with 
the other arm.  Flexion was accomplished to 120 degrees and 
extension was accomplished to 0 degrees.  There was also 
normal range of pronation and supination as compared to the 
uninjured right arm.  The muscles in left arm were 
approximately 1/4 inch smaller than the uninjured right arm.  
The examiner stated that this was a normal differential for a 
right-handed person, so that there was no muscle atrophy in 
the long muscles of his arms, nor was there any atrophy of 
the intrinsic muscles of the hand.  He had a mild Dupuytren's 
palmar fascia contraction in the left hand that he felt might 
be related to his left elbow injury, however, the examiner 
explained to the veteran that this was a separate problem 
that was completely unrelated and very mild, which required 
no treatment.  He was able to fully open and close all of his 
fingers and the thumb of both hands.  He reported some 
sensory losses in the arm but no motor loss.  The examiner 
stated that there were no signs that supported the veteran's 
complaint of weakness of grasp in the arm.  X-rays showed a 
single triangular piece of shrapnel approximately 1 cm. at 
its widest in the soft tissue on the volar aspect of the 
elbow.  The examiner stated that it was just a little deeper 
than the skin and could be removed except that it did not 
appear to be causing any problems.  There were no 
inflammatory signs around it.  It was not anywhere near the 
ulnar nerve; it was a little toward the radial side in the 
soft tissue just under the skin.  The examiner stated that 
the veteran did not have any clinical signs of ulnar nerve 
damage at least from a motor aspect, in that there was no 
wasting of the muscles supplied by the ulnar nerve.  The 
examiner stated that the veteran had some sensory losses that 
he related to the injury which was purely speculative.  
Objectively, the physical findings were quite good, and would 
not, in the examiner's opinion, limit the use of the 
veteran's left arm in any significant manner.  It was the 
examiner's opinion that the veteran could do about anything 
physically that a man of his years and muscular development 
would permit.  

The veteran also underwent a VA neurology examination in 
September 1997.  He complained of numbness of the left hand, 
ulnar aspect.  He related that he had a history of shrapnel 
injury in the left forearm area.  Physical examination showed 
the veteran was right-handed with no dysphasia, dysarthria, 
or cranial carotid bruit.  Evaluation of the motor system 
showed power to be equal on both sides.  There was no 
definite sensory deficit.  Muscle stretch reflex was 
symmetrical, bilaterally.  No pathological reflex.  There was 
no evidence of Froment's sign.  Examination of the hands 
revealed some evidence of Dupuytren's contracture of the left 
hand.  There was no definite muscle weakness of the ulnar 
aspect of the left forearm area.  

In October 1997, the veteran underwent a VA psychiatric 
examination.  It was noted that the veteran was on active 
outpatient care at the VA mental hygiene clinic.  He had been 
on therapy over 20 years and his medication was supervised by 
a VA psychiatrist at the same time.  He was noted to see a VA 
psychologist on a once-a-month basis.  It was noted that he 
had never been hospitalized psychiatrically.  He complained 
that he worried a lot which was triggered by any small thing.  
He also complained of insomnia and disturbance of 
concentration.  For six months, he complained of depressive 
feelings with occasional crying spells.  He admitted to 
passive suicide ideation with no plan or intent.  He also 
reported distressing memories about his World War II 
experiences.  He related that he went to church three times a 
week in addition to his clinic visits.  He admitted to 
socializing once in a while with his brothers, but had no 
worthwhile hobbies.  Mental status examination revealed the 
veteran was alert and oriented.  He was well groomed and neat 
with good personal hygiene.  His demeanor was anxious to some 
degree with hand wringing.  His affect was appropriate.  His 
mood was depressed and his speech was generally normal and 
coherent.  He had no psychotic symptoms in the form of 
delusions and hallucinations.  His thought processes were 
goal directed.  He was free of suicidal or homicidal ideation 
during the examination, although he expressed some passive 
suicidal thoughts intermittently without any plans or intent 
in the past.  His test of cognition was generally intact.  
His remote and recent memory was intact.  His judgment was 
not grossly impaired.  His insight was good.  The pertinent 
diagnosis was generalized anxiety disorder with features of 
depression.  The GAF was 55 for the past year and at the time 
of the examination his GAF was 45.  The examiner stated that 
the veteran had severe social and occupational impairment on 
account of persistent anxiety complicated by a mild to 
moderate depression over the past six months.  

VA outpatient treatment records dated from July 1993 to 
October 1997 showed that the veteran had been seen in the 
mental hygiene clinic on an ongoing basis for treatment for 
chronic anxiety and depression.  Throughout that period, the 
veteran's chronic anxiety was noted to increase and later be 
in fair control.  He was noted to respond with support.  Most 
recently, in July 1997, his mild depression and anxiety was 
determined to be partially controlled.  It was noted that he 
went on vacation to Maryland and enjoyed himself.  However, 
in October 1997, the examiner described the veteran as still 
"worrisome."  He continued to have disturbed sleep and 
feelings of depression.  He related he had no hobbies and he 
did not feel like doing anything.  At that time, his 
medication was increased.  

Analysis

The veteran and his representative assert that the veteran's 
anxiety neurosis and neuritis of the left elbow are more 
severe than the current evaluations reflect. 

At the outset, it is important to determine if the veteran 
has established well-grounded claims for increased 
evaluations for anxiety neurosis and neuritis of the left 
elbow, that is, ones that are plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim for an increased evaluation 
is a well-grounded claim if the claimant asserts that a 
condition for which service connection has been granted has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has asserted that his 
service-connected anxiety neurosis and neuritis of the left 
elbow are more severe than currently evaluated.  Therefore, 
he has established well-grounded claims.

Having satisfied this burden, VA has a duty to assist in the 
development of facts pertinent to this claim.  The Board is 
satisfied that all relevant facts in this case have been 
properly developed.  The veteran has been seen on an 
outpatient basis for both his anxiety and his neuritis of the 
left elbow.  He presented personal hearing testimony before a 
hearing officer at the RO in September 1994.  Finally, he has 
undergone VA compensation and pension examinations for both 
disabilities as recently as September and November 1997.  The 
record is complete, there is no further duty to assist in the 
development of this claim as mandated by 38 U.S.C.A. 
§ 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 1991).  Furthermore, 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  The 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Moreover, VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  

Some of the basic facts are not in dispute.  Service 
connection is in effect for anxiety neurosis rated under the 
provisions of Diagnostic Code 9400.  VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.  Service connection was 
established for psychoneurosis, anxiety state by rating 
decision of February 1947.  A noncompensable evaluation was 
assigned, effective October 1945.  By rating decision of 
October 1983, the veteran's disability was recharacterized as 
anxiety neurosis and increased from noncompensable to 
10 percent, effective February  1983.  By rating decision of 
January 1989, the RO implemented a Board decision increasing 
the veteran's evaluation for anxiety neurosis from 10 percent 
to 30 percent.  The 30 percent evaluation is still in effect 
to this date.  

Service connection was granted for neuritis, residuals of a 
wound of the left elbow by rating decision of December 1945.  
A 30 percent evaluation was assigned, effective from 
October 1945. By rating decision of December 1949,  it was 
determined that a reduction to 10 percent from 30 percent 
should be made because clinical records indicated that the 
veteran's neuritis of the left elbow had improved.  The 
veteran was notified by letter of the same month of the RO's 
intention to reduce his rating for his left elbow from 
30 percent to 10 percent.  He was given a period of 60 days 
to submit any evidence to show why the reduction should not 
be made.  No evidence was received by the RO in 60 days and 
the reduction took place. The 10 percent evaluation for 
neuritis of the left elbow remains in effect to this date.  

Anxiety Neurosis


At the outset, the Board notes that the criteria used to 
determine the extent to which psychiatric disorders are 
considered disabling were changed, effective 
November 7, 1996.  To that extent, the record shows that the 
veteran has had notice of the old and new criteria for 
evaluating anxiety disorders.

In determining which version of the regulations to apply to 
the facts of this case, the Board notes that the U.S. Court 
of Appeals for Veterans Claims (Court) has held that where 
the law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  In this instance, neither 
Congress nor the Secretary has directed which regulations are 
to be applied under the circumstances of this case.  The 
version most favorable to the appellant will therefore be 
considered.

Under the old provisions, in evaluating impairment resulting 
from psychiatric disorders, social inadaptability was to be 
evaluated only as it affected industrial adaptability.  The 
principle of social and industrial inadaptability, the basic 
criterion for rating disability from the mental disorders, 
contemplated those abnormalities of conduct, judgment, and 
emotional reactions which affect economic adjustment; in 
other words, the impairment of earning capacity.  38 C.F.R. § 
4.129 (as in effect prior to November 7, 1996).  The severity 
of disability was based upon actual symptomatology, as it 
affected social and industrial adaptability.  Two of the most 
important determinants of disability were time lost from 
gainful employment and decrease in work efficiency.  The VA 
could not under evaluate the emotionally sick veteran with a 
good work record, nor could it over evaluate his or her 
condition on the basis of a poor work record not supported by 
the psychiatric disability picture.  It was for that reason 
that great emphasis was placed upon the full report of the 
examiner which was descriptive of actual symptomatology.  The 
record of the history and complaints was only preliminary to 
the examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  
38 C.F.R. § 4.130 (as in effect prior to November 7, 1996).  
Social inadaptability under the previous criteria was to be 
evaluated only as it affected industrial impairment.  38 
C.F.R. § 4.132 (as in effect prior to November 7, 1996).

When evaluating a mental disorder under the new criteria, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment. 38 C.F.R. § 4.126 (as in effect from November 7, 
1996).  

The veteran is currently assigned a 30 percent disability 
rating for anxiety neurosis.   Prior to November 1996, a 30 
percent rating for a generalized anxiety disorder was 
assigned when there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms result in such a 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating was assignable when the 
ability to establish and maintain effective or favorable 
relationships was considerably impaired, and, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent rating was 
assignable when the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired.  The psychoneurotic symptoms were of such severity 
and persistence that there was severe impairment in the 
ability to obtain or retain employment.  38 C.F.R. Part 4 
Diagnostic Code 9400.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" as utilized in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other descriptive 
terms were "quantitative" in character, and invited the Board 
to "construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of satisfying 
the Board's statutory duty to articulate the "reasons and 
bases" for its decision under 38 U.S.C.A. § 7104(d)(1) (West 
1991).  The Board subsequently requested an opinion from the 
Office of the General Counsel of the VA.  In a precedent 
opinion dated November 9, 1993, the General Counsel concluded 
that the term "definite" is to be construed as denoting 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial impairment that 
is "more than moderate but less than rather large."  O.G.C. 
Prec. 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite" when applying the 
provisions of 38 C.F.R. § 4.132, Diagnostic Code 9411.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are set forth 
in pertinent part below:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships...........................  
70

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships...........  50

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  30

38 C.F.R. § Part 4 Diagnostic Codes 9201-9440 (1999).

After reviewing the foregoing evidence, the Board finds that 
the veteran's anxiety neurosis is such that it warrants an 
increased rating to 50 percent under both the new criteria 
and old criteria.  The veteran's service-connected 
psychiatric disability has resulted in occupational and 
social impairment with reduced reliability and productivity. 
He has stated that he is constantly depressed, has 
significant insomnia and that his family and social 
environments are strained.  At his most recent VA psychiatric 
examination in October 1997, his demeanor was anxious and he 
was noted to wring his hands.  He admitted that he still had 
passive suicide ideation on an intermittent basis.  His mood 
was depressed.  His GAF Scale score was 45, which is 
indicative of, among other things, serious difficulty in 
social or occupational functioning, an example of which is 
suicidal ideation, no friends and an inability to keep a job.  
(See American Psychiatric Association: Quick Reference to the 
Diagnostic Criteria from Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition. Washington, DC, American 
Psychiatric Association, 1994.).  Over a period of the last 
few years, his medication has continuously been increased.  

Although the evidence supports a finding of occupational and 
social impairment with reduced reliability and productivity 
warranting a 50 percent evaluation under the old and revised 
criteria, an evaluation in excess of 50 percent under either 
criteria is not warranted.  Again, a 70 percent rating is 
assignable when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  To that extent, 
these new regulations require finding symptoms of suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective 


relationships.  There is no evidence of record that 
establishes that the veteran's anxiety neurosis has had such 
a broad reaching influence on his life.

Moreover, the symptoms associated with a 70 percent 
evaluation have not been demonstrated.  He appeared neatly 
dressed and groomed.  His thought processes appeared normal. 
By his own report, he was capable of maintaining his personal 
hygiene and other basic activities of daily living.  Although 
he does not cook for himself, he is capable of going out and 
obtaining his own meals and he cleans his own home and 
clothes.  There were no findings of obsessional rituals or 
near- continuous panic.  

Furthermore, there is sufficient evidence that shows that the 
veteran is able to establish and maintain effective 
relationships.  The Board concedes that the veteran's 
relationship with his family has been strained.  However, he 
testified at a September 1994 personal hearing that he does 
see his brother at the mall for weekly coffee.  More 
recently, he indicated he socializes with his brothers once 
in a while.  Nevertheless, most of the symptoms required to 
evaluate the veteran as 70 percent disabling are not present.  
Moreover, while the veteran's occupational and social 
impairment have somewhat affected his mood and relationship 
with his family, the record clearly shows that his ability to 
relate with others, judgment, and thinking have remained 
relatively intact.

Similarly, under the criteria for evaluating psychiatric 
disorders effective prior to November 1996, entitlement to an 
evaluation in excess of 50 percent has not been demonstrated.  
As noted above, a 70 percent evaluation under the old 
criteria was assignable when the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired and when the psychoneurotic symptoms were 
of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  
Accordingly, the reasons for the veteran's current 
unemployment must be viewed in their entirety.  The record 
clearly indicates that the veteran retired from being a 
mechanic in the early 1980s. 


He reported that he could not handle his position any longer 
as a result of his physical and psychiatric disabilities.  
However, at that time, his anxiety neurosis was rated as only 
10 percent disabling.  At present, the veteran has numerous 
disabilities, most of which are not service-connected.  
Moreover, there is no evidence of record that shows that the 
veteran is presently unable to work due to his service-
connected anxiety neurosis.  

With regard to social impairment, the record clearly shows 
that the veteran currently maintains a relationship with his 
children, albeit strained.  He socializes with a brother once 
in a while.  He has also reported that he regularly attends 
church.  Thus, the Board finds that the evidence supports a 
finding of considerable but no greater social impairment. 
Thus, in considering the criteria prior to November 1996, 
there is no evidence that the veteran's anxiety neurosis has 
caused a severe impairment of his industrial capacity.

Based on the foregoing, the veteran's symptomatology is 
reflective of findings warranting a higher evaluation of 
50 percent, but no more for his service connected anxiety 
neurosis.  


Neuritis of the Left Elbow

Peripheral neurological conditions are to be rated with 
consideration of the site and character of the injury and of 
the relative impairment in motor function, trophic changes, 
or sensory disturbances. 38 C.F.R. § 4.120 (1999).  
Peripheral neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
the injury to the nerve involved, with a maximum equal to 
severe, incomplete paralysis.  The maximum rating which may 
be assigned for neuritis not characterized by organic changes 
referred to in this section will be for moderate, or with 
sciatic nerve 


involvement, for moderately severe, incomplete paralysis.  38 
C.F.R. § 4.123 (1999).

The residuals of the veteran's shrapnel wound of the left 
elbow are currently evaluated as 10 percent disabling under 
Diagnostic Code 8616, neuritis of the ulnar nerve.  This is 
the appropriate rating for minor, incomplete paralysis for a 
minor and major extremity.  The veteran is right-handed, and 
this is considered his major extremity.  However, the 
disability is of his left elbow which is considered his minor 
extremity.  In order to warrant a 20 percent evaluation for a 
minor extremity, moderate, incomplete paralysis must be 
shown.  Severe, incomplete paralysis, warrants a 30 percent 
evaluation for a minor extremity.  

A review of the medical evidence shows that the veteran's 
left elbow neuritis exhibits pain and weakness of the left 
hand.  His range of motion and muscle strength were 
essentially the same in his service-connected left extremity 
and nonservice-connected right extremity.  His most recent VA 
neurology examination in September 1997 showed no definite 
weakness of the ulnar aspect of the left forearm area.  
Further, an orthopedic examination performed at the same time 
showed no clinical signs of ulnar nerve damage.  The examiner 
stated that there were no signs that supported the veteran's 
complaint's of weakness of grasp in the arm.  Moreover, the 
veteran attempted to attribute his mild Dupuytren's palmar 
fascia contraction to his left elbow injury.  The examiner 
explicitly stated that this was a separate, unrelated 
condition which required no treatment.    

Based on the foregoing, which showed the veteran's neuritis 
resulted in no more than mild disablement, an increased 
evaluation for neuritis of the left elbow is not warranted.  


ORDER

A 50 percent evaluation and no more for anxiety neurosis is 
granted, subject to the laws and regulations pertaining to 
the payment of monetary benefits.  


An increased evaluation for neuritis of the left elbow, 
residual of a shell fragment wound with retained foreign 
body, is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

